 580DECISIONSOF NATIONAL LABOR RELATIONS BOARD(g), and (h) during the relevant period preceding the 1956 renewal ofthe 1954 agreement, we find that the contract as renewed is not a barto the present petition.4Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.54.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act: 6All artists, photographers, revampers, photo-copyists, retouchers,negative retouchers, darkroom workers, photostat operators, artists'and photographers' apprentices, helpers, trainees, and assistants at"the Employer's Chicago, Illinois, plant, excluding all other employeesand supervisors as defined in the Act.[Text of Direction of Electionomitted from publication.]CHAIRMANLEEDOMand MEMBERMURDOCKtook no part in the con-sideration of the above Decision and Direction of Election.sMason Can Company,115 NLRB 105.5 The Union also asserted that the petition was not filed in good faith, but at thebehest of the Employer. It offered no affirmative evidence to support this contention.Accordingly, it is hereby rejected.6 The unit finding is identical with the unit covered by the present contract between theEmployer and the UnionThe Midwest Conveyor Company,Inc.andSheet Metal Workers'International Association,LocalNo. 2, AFL-CIO, Petitioner.Case No. 17-RC-2244. August 13,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph E. DeSio, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent the production and maintenanceemployees at the Employer's plant at 7th Street and Sunshine Road,116 NLRB No. 74. THE MIDWEST CONVEYOR COMPANY, INC.581Kansas City, Kansas, known as plant No. 2, excluding office clericalemployees, truckdrivers,l and supervisors as defined in the Act.Al-ternatively, Petitioner is willing to participate in an election at plantNo. 2 and at the plant at 7th and Kindelberger Streets in Kansas City,known as plant No. 1. Kansas City District Council, United Brother-hood of Carpenters and Joiners, AFL-CIO, the Intervenor herein,contends that the only appropriate unit is one consisting of the em-ployees at plants Nos. 1 and 2. The Employer contends that the unitclaimed by the Petitioner is inappropriate and that the petition shouldbe dismissed 2Plant No. 1 commenced operations in 1947. It was organized for thepurpose of manufacturing conveyors and material handling equip-ment, such as containers, boxes, chutes, and shelves.By mid-1955business had increased to the point where existing facilities becameinadequate. In July 1955 the Employer leased the plant No. 2 build-ing, which is at the opposite end of the same city block in which plantNo. 1 is located, and extended its operations to that building.TheEmployer expects to be able to house both operations under a singleroof within the next year either by erecting a building on land whichit has acquired for the purpose or by leasing larger quarters. Since1948 the Intervenor has been the contractual representative of the em-ployees at plant No. 1. In January 1956 the contract in effect betweenit and the Employer was amended so as to embrace the employees atplant No. 2.3Plant No. 1 is presently engaged primarily in the manufacture ofconveyors, trays, and tire carriers and plant No. 2 is occupied mainlywith the manufacture of such metal products as containers and boxes.The 37 employees at plant No. 2 have classifications substantiallysimilar to those found at plant No. 1, where about 68 employees areemployed, and the wage rates at both plants are identical for com-parable job classifications.Also, plant No. 2's machinery and equip-ment is substantially similar to plant No. 1's and there is no operationcarried on there which could not be performed at plant No. 1. Only asingle maintenance employee is employed at plant No. 2, and he issupervised by the maintenace foreman at plant No. 1.When addi-tionalmaintenance men are needed, as is frequently the case, theyare provided by plant No. 1. Tool- and die-work for plant No. 2,which has no machine shop, is performed by employees assigned toplant No. 1, as is shipping, loading and unloading, and certain punchIIt appears that these employees are represented by a labor organization not a partyto this proceeding.2 Although, as appears below, we agree with the Employer that a unit limited to theemployees at plant No.2 is inappropriate,its motion to dismiss is hereby denied as we aresatisfied that the Petitioner has made a sufficient showing of interest in the unit alterna-tively claimed by it, whichis herein found to be appropriate.Gates Engineering Company,115 NLRB 1528.3It is not contended that this contract constitutes a bar to the instant-petition. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDpress work.When plant No. 2 falls behind in its work, it calls uponplant No. 1 employees for help.While plant No. 2 is under the immediate supervision of one whohas the authority to hire and discharge and to settle minor grievances,.the operations of both plants are directed by the superintendent ofoperations.Company officials at plant No. 1 determine labor rela-tions, production scheduling, engineering, and administrative policiesfor both plants.For accounting purposes, the two plants are treatedas a single entity, and all personnel records and timecards are filed atplant No. 1.All paychecks are prepared at plant No. 1 and all em-ployees are paid at the same time. The employees at both plants arecovered by a single workmen compensation insurance policy and thephysical properties of the Employer at the two locations in questionare likewise covered by a single insurance policy.On the basis of all the foregoing, and the entire record, we find thatplant No. 2 is essentially an extension of the plant No. 1 operationand that, therefore, a unit confined to its employees is inappropriate.4However, as the Petitioner has made a sufficient showing of interest inthe appropriate unit herein embracing employees at plants Nos. 1 and2, we shall direct an election in such unit.We find that all production and maintenance employees of theEmployer at its plants at 7th Street and Sunshine Road and 7th andKindelberger Streets, Kansas City, Kansas, excluding office clericalemployees, truckdrivers, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.5[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part inthe con-sideration of the above Decision and Direction of Election.*Borg-Warner Corporation,113 NLRB 152;KearjottCompany, Inc.,106 NLRB 716,Poultry Producers Association,114 NLRB 1186.5 As we are unable to determine the unit placementof the shop engineer on the basisof the present record, we shall permit that employee tovote subject to challenge.Kraft Foods CompanyandBakery and Sales Drivers'and Help-ers' Local Union No.686, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of AmericaAFL-CIO,Petitioner.Case No. 1-RC-4537. August 13, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed underSection 9(c) of the NationalLabor Relations Act, a hearingwas held beforeJohn C.Burgoon,116 NLRB No. 81.